Davis, J.
This was an action instituted by appellant against Samuel Hart, a person of unsound mind, and Alonzo Osborne his guardian, to recover compensation, in excess of three thousand five hundred dollars, for necessary boarding and care, furnished said ward under an agreement with a former guardian, by the terms of which appellant ivas to be paid therefor out of the estate of said ward, which is shown 'to be large.
The separate demurrer of each of the defendants was sustained to each paragraph of the complaint in the court below.
*558Filed April 26, 1893.
On. account of the amount involved, the jurisdiction of ‘this -case, on appeal, under the authorities, is in* the Supreme Court.
The clerk is accordingly directed to transfer the case to the .docket of the Supreme Court.